        Case 1:21-cv-10960-RWZ Document 15 Filed 08/20/21 Page 1 of 24




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS



  STEFANO GRANATA et al.,

                                Plaintiffs,

                           v.                             CIVIL ACTION
                                                          NO. 1:21-cv-10960
  MAURA HEALEY, in her official capacity as
  Attorney General of the Commonwealth of
  Massachusetts; and THOMAS TURCO, in his
  official capacity as Secretary of Executive Office of
  Public Safety and Security of the Commonwealth of
  Massachusetts,

                                Defendants.



 MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS



                                              MAURA HEALEY
                                              ATTORNEY GENERAL

                                              Phoebe Fischer-Groban (BBO No. 687068)
                                              Grace Gohlke (BBO No. 704218)
                                              Assistant Attorneys General
                                              Office of the Attorney General
                                              One Ashburton Place
                                              Boston, MA 02108
                                              617-963-2589
                                              Phoebe.Fischer-Groban@mass.gov
                                              Grace.Gohlke@mass.gov

Dated: August 20, 2021
            Case 1:21-cv-10960-RWZ Document 15 Filed 08/20/21 Page 2 of 24




                                                        TABLE OF CONTENTS

INTRODUCTION ...........................................................................................................................1

STATUTORY AND REGULATORY BACKGROUND ...............................................................1

          I.         Massachusetts Handgun Safety Regulations .......................................................... 1

                     A.         Origination of Attorney General’s Regulations .......................................... 2

                     B.         Codification of Section 123 and Approved Firearms Roster ...................... 5

FACTUAL AND PROCEDURAL BACKGROUND.....................................................................6

          I.         Individual Plaintiffs ................................................................................................ 6

          II.        Retailer and Organizational Plaintiffs ..................................................................... 8

ARGUMENT ...................................................................................................................................8

          I.         The Handgun Safety Regulations Do Not Implicate the Second
                     Amendment. ............................................................................................................ 8

                     A.         The Handgun Safety Regulations Do Not Burden Conduct Falling
                                Within the Scope of the Second Amendment. ............................................ 9

                                1.         The Handgun Safety Regulations are Presumptively Lawful
                                           Under Heller. .................................................................................. 9

                                2.         The Handgun Safety Regulations Do Not Burden Conduct
                                           Within the Scope of the Second Amendment. .............................. 12

                     B.         The Handgun Safety Regulations Easily Withstand Heightened
                                Scrutiny. .................................................................................................... 13

                                1.         No More Than Intermediate Scrutiny is Appropriate. .................. 13

                                2.         The Handgun Safety Regulations Satisfy Intermediate
                                           Scrutiny. ........................................................................................ 16

CONCLUSION ..............................................................................................................................20




                                                                       i
         Case 1:21-cv-10960-RWZ Document 15 Filed 08/20/21 Page 3 of 24




                                        INTRODUCTION

       Massachusetts law protects consumers from the sale of unsafe handguns that are prone to

malfunction or accidental discharge during normal use or are not equipped with basic safety

features. Together, the statutory requirements for the commercial sale of handguns established by

Mass. Gen. Laws ch. 140, § 123, and the Attorney General’s handgun sales regulations codified at

940 Code Mass. Regs. (“CMR”) §§ 16.00 et seq. (together, the “handgun safety regulations”),

ensure that handguns sold in the Commonwealth are not defective and protect handgun users and

their families against accidental injury or death. In this case, Plaintiffs claim that Massachusetts’

handgun safety regulations infringe their Second Amendment rights because, even though there

are hundreds of handgun models that Plaintiffs can lawfully buy in Massachusetts, the handgun

safety regulations prevent Plaintiffs from buying additional handguns that are not compliant with

the Commonwealth’s handgun safety regulations. In effect, Plaintiffs claim that they have “a right

to keep and carry any weapon whatsoever,” in contravention of District of Columbia v. Heller, 554

U.S. 570, 626 (2008).

       The Court should dismiss Plaintiffs’ Complaint because it fails to state a claim upon which

relief can be granted for three independent reasons. First, the challenged handgun safety

regulations are valid because they are conditions and qualifications on the commercial sale of arms

that are presumptively lawful under Heller. Second, the handgun safety regulations are valid

because they do not burden conduct falling within the scope of the Second Amendment. Third,

even assuming that the handgun safety regulations touch upon Second Amendment rights, they do

not impose a substantial burden on those rights and easily survive intermediate scrutiny.

                   STATUTORY AND REGULATORY BACKGROUND

I.     Massachusetts Handgun Safety Regulations

       To protect Massachusetts consumers and their families, two sets of safety requirements

                                                 1
            Case 1:21-cv-10960-RWZ Document 15 Filed 08/20/21 Page 4 of 24




establish minimum standards for handguns sold by licensed retailers in the Commonwealth:

(1) regulations promulgated pursuant to the Attorney General’s authority under Mass. Gen. Laws

ch. 93A, § 2(c), and codified at 940 CMR §§ 16.00 et seq., and (2) statutory requirements at Mass.

Gen. Laws ch. 140, § 123, that form the basis for the Approved Firearms Roster.

           A.      Origination of Attorney General’s Regulations

           Under Mass. Gen. Laws ch. 93A, § 2(c), the Attorney General has the authority to “prevent

the deceptive or unfair sale or transfer of defective products which do not perform as warranted.”

See Am. Shooting Sports Council, Inc. v. Attorney Gen., 429 Mass. 871, 875 (1999). Pursuant to

this authority, in October 1997, the Attorney General of Massachusetts promulgated a set of

regulations to ensure that handguns transferred 1 within the Commonwealth by retailers meet

minimum safety and performance standards. 940 CMR §§ 16.00 et seq. (the “Attorney General’s

regulations”); see also Enforcement Notice: Attorney General’s Handgun Safety Regulations. 2

The Attorney General’s regulations “are intended to protect responsible gun owners and their

families from firearms 3 that are unsafe by design or manufacture.” July 16, 2004 Consumer

Advisory on Glock Handguns (“Consumer Advisory”). 4

           The Attorney General’s regulations came in the wake of national research on preventing

fatalities from accidental firearm discharges. In 1991, the United States General Accounting Office

(“GAO”) conducted a study at the request of Congress that found two basic safety features—child



      1
         “Transfer” is defined as “sell, rent, or lease” and excludes sales to firearm wholesalers who do not intend to
sell the handguns to Massachusetts retailers or consumers. 940 CMR § 16.01.
      2
         See https://www.mass.gov/doc/attorney-generals-handgun-regulation-enforcement-notices/download, at 1-2.
The Attorney General’s Enforcement Notices, as well as other sources cited in this section, are “official public records”
that the Court may properly consider on a motion to dismiss. See Watterson v. Page, 987 F.2d 1, 3 (1st Cir. 1993).
      3
        Massachusetts law defines the term “firearm” such that it encompasses all handguns. See Mass. Gen. Laws
ch. 140, § 121.
      4
          See https://www.mass.gov/doc/attorney-generals-handgun-regulation-enforcement-notices/download, at 8.


                                                           2
           Case 1:21-cv-10960-RWZ Document 15 Filed 08/20/21 Page 5 of 24




proofing and a load indicator—could prevent one third of all accidental gun deaths in the United

States. See U.S. General Accounting Office, Report to the Chairman, Subcommittee on Antitrust,

Monopolies, and Business Rights, Committee on the Judiciary, U.S. Senate, ACCIDENTAL

SHOOTINGS: MANY DEATHS AND INJURIES CAUSED BY FIREARMS COULD BE PREVENTED 3 (1991)

(“GAO Report”). 5 The report noted that the two studied features would not prevent deaths caused

by a gun that “discharge[d] when it [was] accidentally dropped or [fell] from its storage location[.]”

Id. at 4. At the time, firearms were the fourth leading cause of accidental deaths among children

aged 5 to 14 and third among 15- to 24-year-olds. Id. at 2. The GAO Report recommended that

“all possible efforts be made to reduce the number of accidental shootings” in light of the

devastating “human, economic, and public health costs of these shootings to the victims, their

families, and society[.]” Id. at 5.

          The Attorney General’s regulations make it an unfair and deceptive practice, and therefore

a violation of state law, for a retailer to sell a handgun that is defective or lacks certain safety

features. First, handguns sold by retailers cannot be “made from inferior materials.” 940 CMR

§ 16.04. To satisfy this requirement, a handgun must be made of materials that meet a specified

minimum melting point, tensile strength, and density, or the gun must pass a performance test to

show it can be fired repeatedly with only a limited number of malfunctions and without breaking.

Id. §§ 16.01; 16.04(1), (3). Next, the handgun must not be “prone” to either repeated firing upon a

single trigger pull or explosion upon firing. Id. § 16.04(2). The handgun must also pass a “drop

test” to show it is not “prone to accidental discharge.” Id. §§ 16.01; 16.04(2). Further, the handgun

must have a “safety device,” as defined by statute, that prevents unauthorized use of the gun, i.e.,

an approved lock. Id. § 16.05(1) (citing Mass. Gen. Laws ch. 140, § 131K). The handgun must



     5
         See http://www.gao.gov/assets/160/150353.pdf.


                                                         3
            Case 1:21-cv-10960-RWZ Document 15 Filed 08/20/21 Page 6 of 24




also have a form of childproofing, defined as any mechanism that “effectively precludes an average

five year old child from operating the handgun when it is ready to fire.” Id. § 16.05(2). Examples

of adequate child-proofing mechanisms include a ten-pound trigger pull or a firing mechanism that

cannot be operated by the smaller hands of an average five-year-old. Id. A “hammer deactivation

device” also meets the child-proofing requirement. Id. § 16.05(4). For semi-automatic handguns,

the regulations further require either a load indicator or a magazine safety disconnect. Id.

§§ 16.05(3); 16.05(4). Finally, handguns must have a tamper resistant serial number. Id. § 16.03. 6

           The Attorney General’s regulations do not apply to all handgun sales in Massachusetts.

The regulations apply only to transfers by “handgun-purveyors.” 7 See generally 940 CMR § 16.00.

A “handgun-purveyor” is defined as “any person or entity that transfers handguns to a customer

located within the Commonwealth of Massachusetts,” subject to a list of exceptions. Id. § 16.01.

Among the exceptions are sellers who transfer fewer than five handguns per year. Id. These private

sales are therefore not subject to the Attorney General’s regulations. 8 Furthermore, most of the

regulations do not apply to handguns that were manufactured on or before October 21, 1998. Id.

§ 16.07; Enforcement Notice #2: Attorney General’s Handgun Safety Regulations. 9




      6
        In addition to these safety features, the Attorney General’s regulations also require licensed retailers to make
certain safety disclosures at the time of sale. First, retailers must include a provided written safety warning to
customers about certain risks associated with owning a handgun. 940 CMR § 16.06(1). Next, retailers must explain to
customers how to load, unload, and store the handgun, explain how to operate all safety devices, and note whether the
handgun has a load indicator, magazine safety disconnect, or internal safety. Id. § 16.06(2). Finally, for short-barreled
handguns, retailers must disclose specific test data regarding the handgun’s accuracy. Id. § 16.06(3).
      7
         Because Plaintiffs use the term “licensed retailer” in their Complaint, this motion uses that term
interchangeably with “handgun-purveyor,” as well as “dealer,” another term commonly used in guidance related to
these regulations.
      8
         The regulations also do not apply to handgun sales to law enforcement or military personnel for their official
duties, sales to museums or educational collectors, sale of antique firearms, and sale of handguns designed specifically
for formal target shooting competition. 940 CMR § 16.01.
      9
          See https://www.mass.gov/doc/attorney-generals-handgun-regulation-enforcement-notices/download, at 3-4.


                                                           4
            Case 1:21-cv-10960-RWZ Document 15 Filed 08/20/21 Page 7 of 24




           B.       Codification of Section 123 and Approved Firearms Roster

           In 1998, soon after the Attorney General’s regulations were promulgated, the Legislature

codified several overlapping provisions at Mass. Gen. Laws ch. 140, § 123, cl. 18-21 (“Section

123”). Specifically, the Attorney General’s regulations and Section 123 share minimum safety

standards relating to: the material composition of the handgun, Mass. Gen. Laws ch. 140, § 123,

cl. 18; whether the handgun is prone to accidental discharge, id. § 123, cl. 19; and whether the

handgun is prone to repeated firing or explosion, id. § 123, cl. 20. Both the Attorney General’s

regulations and Section 123 additionally require that, for short-barreled handguns, the seller must

disclose the gun’s accuracy. Id. § 123, cl. 21. It is unlawful for a retailer to sell a handgun that does

not comply with Section 123’s safety requirements. Mass. Gen. Laws ch. 140, § 128.

           In conjunction with Section 123, the Legislature directed the Secretary of the Executive

Office of Public Safety and Security (the “Secretary”) to “compile and publish a roster” of

handguns that meet Section 123’s requirements. Mass. Gen. Laws ch. 140, § 131 3/4. This roster

is known as the “Approved Firearms Roster.” 501 CMR § 7.00; see also Enforcement Notice #3:

Attorney General’s Handgun Sales Regulations (940 CMR 16.00), February 2002. 10

           As of its June 2021 update, the Approved Firearms Roster lists over one thousand handgun

models that have been shown by independent testing 11 to meet Section 123’s requirements. See

Approved Firearms Roster: 06/2021 (“June 2021 Roster”). 12 The roster includes handguns from

twenty-nine manufacturers, often with multiple models for each manufacturer. See id. For


      10
           See https://www.mass.gov/doc/attorney-generals-handgun-regulation-enforcement-notices/download, at 5-7.
      11
         A handgun may be placed on the Approved Firearms Roster “only after the Secretary has received a final test
report from an approved independent testing laboratory” certifying that the handgun make and model meets the
requirements of Section 123. 501 CMR § 7.03(1). To have a particular handgun placed on the roster, a manufacturer
or other entity can submit the handgun for testing at an approved laboratory and then send the final test report to the
Secretary and the Gun Control Advisory Board. Id. § 7.04(1).
      12
           See https://www.mass.gov/doc/approved-firearms-roster-7/download.


                                                          5
          Case 1:21-cv-10960-RWZ Document 15 Filed 08/20/21 Page 8 of 24




example, sixty-six Sig Arms models appear on the roster, representing numerous styles across six

different calibers. See id. at 10-12.

         Like the Attorney General’s regulations, Section 123 does not regulate private sales. Only

“firearms dealer[s] licensed in Massachusetts” are prohibited from selling handguns that do not

appear on the Approved Firearms Roster. 501 CMR § 7.02. In addition, licensed retailers may sell

handguns that do not appear on the Approved Firearms Roster if the gun was lawfully owned or

possessed in Massachusetts prior to October 21, 1998. Id. § 7.05. 13

         The Attorney General’s regulations related to childproofing, load indicators, and tamper-

resistant serial numbers have not been codified at Section 123 and so are not tested for inclusion

on the Approved Firearms Roster. To be sold by a retailer in Massachusetts, a handgun that appears

on the roster also must comply with the Attorney General’s regulations.

                          FACTUAL AND PROCEDURAL BACKGROUND

         The present complaint was filed on June 8, 2021, by four individuals, one gun retailer, and

one organization. Plaintiffs bring a single claim under 42 U.S.C. § 1983 and the United States

Constitution, alleging that Massachusetts’ handgun safety regulations deprive them of their right

to keep and bear arms under the Second Amendment. Compl. ¶¶ 56-73.

I.       Individual Plaintiffs

         All four individual plaintiffs allege that they have a valid license to carry (“LTC”). Compl.

¶¶ 47-50. Among other things, an LTC authorizes the holder to purchase handguns and carry

handguns in public. Mass. Gen. Laws ch. 269, § 10(a); Mass. Gen. Laws ch. 140, §§ 131, 131E(b),

131F. These four plaintiffs together identify eighteen models of handguns they would purchase

“new from a licensed retailer” but for Massachusetts’ handgun safety regulations. Compl. ¶¶ 47-


       13
          A separate roster lists handguns that may be sold for formal target shooting and that are subject to a separate
set of requirements. Id. §§ 7.12-7.15.


                                                           6
            Case 1:21-cv-10960-RWZ Document 15 Filed 08/20/21 Page 9 of 24




50. 14 The Complaint does not deny that the individual plaintiffs own handguns, nor does it indicate

what handguns, if any, they already own pursuant to their LTCs.

           Of the eighteen models the individual plaintiffs seek to purchase, two of the models—both

manufactured by Glock—appear on the Approved Firearms Roster. See Compl. ¶¶ 47-48; June

2021 Roster, supra. Those models nonetheless cannot be sold by retailers in Massachusetts

because they fail to comply with the Attorney General’s regulation that requires either a load

indicator or magazine safety disconnect on semi-automatic handguns. See Consumer Advisory,

supra; 940 CMR §§ 16.05(3), (4). In an earlier constitutional challenge, the First Circuit upheld

the Attorney General’s load indicator requirement as applied to Glock handguns. See Draper v.

Healey, 827 F.3d 1, 5 (1st Cir. 2016).

           The remaining sixteen models the individual plaintiffs desire to purchase do not appear on

the Approved Firearms Roster. See Compl. ¶¶ 47-50; June 2021 Roster, supra. Plaintiffs make no

factual allegations as to why these models are not on the roster. There are no allegations about

whether, for example, the manufacturers have failed to submit the models for independent testing

to ensure they meet the minimum safety and performance standards of Section 123. Conversely,

there are no allegations that the models were submitted for testing but failed one or more of the

required safety and performance tests. Further, the individual plaintiffs make no allegations about

what features, if any, are unique to these sixteen models and cannot be found in one or more of the

hundreds of models that do appear on the Approved Firearms Roster.




      14
          The makes and models of these eighteen handguns are: Beretta 92X Performance (¶ 50), CZ-USA DW Kodiak
10mm (¶ 48), CZ-USA 75 Compact 9mm (¶ 48), CZ P-09 (¶ 49), CZ P-10F (¶ 50), CZ-USA P-10 9mm (¶ 48), CZ
Tactical Sport (¶ 50), CZ Tactical Sport Orange (¶ 50), fifth generation Glock 19 (¶¶ 47-48) or 17 (¶ 48), Kimber Ultra
carry II .45 (¶¶ 48-49), Kimber KHX custom .45 (¶ 48), Kimber Desert Warrior .45 (¶ 48), Magnum Research Desert
Eagle XIX.50AE (¶ 48), Nighthawk Custom Heinie Signature Recon (¶ 48), Sig Arms Model 1911 “We the People”
edition (¶ 47), Sig Arms Model 1911 “TacOps” edition (¶ 47), and Sig P365XL (¶ 49).


                                                          7
           Case 1:21-cv-10960-RWZ Document 15 Filed 08/20/21 Page 10 of 24




II.        Retailer and Organizational Plaintiffs

           The retailer plaintiff, The Gunrunner, LLC (“The Gunrunner”), alleges that but for

Massachusetts’ handgun sales regulations, it would “make available for sale to all of its law-

abiding customers all the commercially available handguns in common use for self-defense and

other lawful purposes that are widely sold and possessed outside of Massachusetts.” Compl. ¶ 51.

Beyond this general allegation, The Gunrunner makes no allegation of concrete harm to its

business due to Massachusetts’ handgun safety regulations. Neither does The Gunrunner allege

that it is unable to sell operational handguns to properly licensed Massachusetts consumers. 15

           The organizational plaintiff, the Firearms Policy Coalition, Inc. (“FPC”), alleges harm to

itself and on behalf of its members, which include the four individual plaintiffs. Compl. ¶ 52. FPC

does not allege that any of its members who are properly licensed in Massachusetts are unable to

purchase or possess an operational handgun for self-defense or other lawful purposes.

                                                 ARGUMENT

I.         The Handgun Safety Regulations Do Not Implicate the Second Amendment.

           The Second Amendment provides: “A well regulated Militia, being necessary to the

security of a free State, the right of the people to keep and bear Arms, shall not be infringed.” U.S.

Const. amend. II. In District of Columbia v. Heller, the Supreme Court struck down the District of

Columbia’s “near-complete ban on keeping operable handguns in the home,” holding that “the

Second Amendment protects the right of an individual to keep and bear arms (unconnected to

service in the militia).” Gould v. Morgan, 907 F.3d 659, 667 (1st Cir. 2018) (citing Heller, 554


      15
         In any case, there is no textual or historical basis upon which to suggest that the Second Amendment
protects a right to sell firearms. See Teixeira v. Cty. of Alameda, 873 F.3d 670, 683-87 (9th Cir. 2017) (en banc)
(conducting exhaustive textual and historical analysis of the Second Amendment). The Second Amendment
guarantees only an “individual right to possess and carry weapons in case of confrontation.” Heller, 554 U.S. at 592
(emphasis added). It “does not confer a freestanding right, wholly detached from any customer’s ability to acquire
firearms, upon a proprietor of a commercial establishment to sell firearms.” Teixeira, 873 F.3d at 682;
accord United States v. Chafin, 423 Fed. App’x 342, 344 (4th Cir. 2011). Thus, any claim that the challenged
regulations impinge upon a purported right of dealers to sell firearms must be rejected.

                                                         8
           Case 1:21-cv-10960-RWZ Document 15 Filed 08/20/21 Page 11 of 24




U.S. at 592). The Second Amendment applies to the states through the Due Process Clause of the

Fourteenth Amendment. McDonald v. Chicago, 561 U.S. 742, 791 (2010).

           But “the right secured by the Second Amendment is not unlimited,” Heller, 554 U.S. at

626, and it “does not confer ‘a right to keep and carry any weapon whatsoever in any manner

whatsoever and for whatever purpose,’” Worman v. Healey, 922 F.3d 26, 33 (1st Cir. 2019)

(quoting Heller, 554 U.S. at 626). The First Circuit employs a two-step approach to evaluate a

claim that a challenged law infringes Second Amendment rights. Gould, 907 F.3d at 668-69. First,

the court asks “whether the challenged law burdens conduct that falls within the scope of the

Second Amendment’s guarantee.” Id. at 668. This “backward-looking inquiry” “seeks to

determine whether the regulated conduct was understood to be within the scope of the right at the

time of ratification.” Id. at 669 (internal quotation marks omitted). If the challenged law does not

burden such conduct, “it is valid.” Id. If it does, “the court then must determine what level of

scrutiny is appropriate and must proceed to decide whether the challenged law survives that level

of scrutiny.” Id.

           A.     The Handgun Safety Regulations Do Not Burden Conduct Falling Within the
                  Scope of the Second Amendment.

                  1.       The Handgun Safety Regulations are Presumptively Lawful Under
                           Heller.

           Plaintiffs’ Second Amendment claim fails as a matter of law because the handgun safety

regulations 16 are presumptively lawful conditions and qualifications on the commercial sale of


      16
        Plaintiffs allege no injuries related to the Massachusetts licensing scheme for handguns or the safety warnings
and disclosures section of the Attorney General’s regulations, 940 CMR § 16.06. See Compl. ¶¶ 47-50 (alleging that
individual plaintiffs hold valid LTCs and but for the Approved Firearms Roster and the Attorney General’s regulations
would purchase eighteen specifically identified handgun makes and models); id. ¶ 51 (alleging that The Gunrunner
would make available for sale to its “law-abiding customers” handguns that are not on the Approved Firearms Roster
or do not satisfy the Attorney General’s regulations). Because Plaintiffs have not alleged that they have been injured
or will imminently be injured by the Massachusetts licensing scheme for handguns or the safety warnings and
disclosures section of the Attorney General’s regulations, Plaintiffs lack standing to challenge them. See Lujan v.
Defenders of Wildlife, 504 U.S. 555, 560 (1992) (plaintiff must establish standing by showing it has suffered an “injury
                                                                                              (footnote continued)

                                                           9
         Case 1:21-cv-10960-RWZ Document 15 Filed 08/20/21 Page 12 of 24




firearms. Heller and McDonald “firmly disavowed any notion that an individual has a

constitutional right ‘to keep and carry any weapon whatsoever in any manner whatsoever and for

whatever purpose.’” Powell v. Tompkins, 783 F.3d 332, 347 (1st Cir. 2015) (quoting Heller, 554

U.S. at 626); see also McDonald, 561 U.S. at 786 (Heller “does not imperil every law regulating

firearms”). Heller set forth non-exhaustive categories of “presumptively lawful regulatory

measures” that are “presumed to be consistent with the historical scope of the Second

Amendment,” Pena v. Lindley, 898 F.3d 969, 975 (9th Cir. 2018), such as “prohibitions on the

possession of firearms by felons and the mentally ill, or laws forbidding the carrying of firearms

in sensitive places such as schools and government buildings, or laws imposing conditions and

qualifications on the commercial sale of arms,” Heller, 554 U.S. at 626-27 & n.26; see also

McDonald, 561 U.S. at 786 (repeating the same passage).

         The handgun safety regulations fall squarely within the category of “laws imposing

conditions and qualifications on the commercial sale of arms” that Heller identified as

“presumptively lawful regulatory measures.” See Heller, 554 U.S. at 626-27 & n.26. See also

Gould, 907 F.3d at 668 (“nothing in Heller impugn[s] legislative designs that comprise . . . public

welfare regulations aimed at addressing perceived inherent dangers and risks surrounding the

public possession of loaded, operable firearms”) (alteration in original) (internal quotation marks

omitted). Indeed, this Court (Gorton, J.) has already held that the requirement in 940 CMR

§ 16.05(3), that handguns transferred by handgun-purveyors contain load indicators or magazine

safety disconnects, “fits comfortably among the categories of regulation that Heller suggested

would be ‘presumptively lawful’ because it ‘impos[es] conditions and qualifications on the



in fact—an invasion of a legally protected interest which is (a) concrete and particularized; and (b) actual or imminent,
not conjectural or hypothetical”) (citations and internal quotation marks omitted). Accordingly, Defendants will not
address these aspects of the regulatory framework in this motion.


                                                          10
        Case 1:21-cv-10960-RWZ Document 15 Filed 08/20/21 Page 13 of 24




commercial sale of arms.’” See Draper v. Healey, 98 F. Supp. 3d 77, 85 (D. Mass. 2015), aff’d on

other grounds, 827 F.3d 1 (1st Cir. 2016) (alteration in original) (quoting Heller, 554 U.S. at 626-

27). The other aspects of the handgun safety regulations Plaintiffs challenge fit equally

comfortably within this presumptively lawful category, as they are consumer product regulations

that require that firearms commercially sold in Massachusetts (1) are not defective; (2) contain

safety mechanisms; (3) have childproofing features; and (4) have tamper-resistant serial numbers.

And all of these requirements apply only to dealers offering firearms for sale in commerce, not to

individual gun owners. 940 CMR § 16.01; Mass. Gen. Laws ch. 140, § 123. The regulations do

not prohibit possession in any way. These handgun safety regulations are therefore “presumptively

lawful” commercial regulations under Heller. See Heller, 554 U.S. at 626-27 & n.26.

       This presumption of validity is not rebutted because the handgun safety regulations impose

only a de minimis burden on any Second Amendment rights. See Heller v. District of Columbia,

670 F.3d 1244, 1253 (D.C. Cir. 2011) (“Heller II”) (plaintiff may rebut presumption of lawfulness

of regulation “by showing the regulation does have more than a de minimis effect upon his right”).

Plaintiffs attempt to characterize the handgun safety regulations as a “handgun ban,” which is

simply untrue. Plaintiffs identify no more than eighteen guns that they cannot purchase from

dealers in Massachusetts because of the challenged handgun safety regulations. Compl. ¶¶ 47-51.

But there are over one thousand models of handguns on the Approved Firearms Roster spanning

twenty-nine different manufacturers. See supra pp. 5-6; see also Draper, 98 F. Supp. 3d at 84 (940

CMR § 16.05(3) “permits the purchase of a variety of handguns with appropriate safety devices”).

If these makes and models also satisfy the Attorney General’s additional requirements, they may

be sold by any licensed retailer in Massachusetts. Plaintiffs do not—and cannot—allege that they

cannot currently purchase or possess operable handguns in the Commonwealth. Indeed, Plaintiffs

have their choice of a diverse range of hundreds of handguns that retailers may sell.

                                                11
        Case 1:21-cv-10960-RWZ Document 15 Filed 08/20/21 Page 14 of 24




       Nor are the handgun safety regulations a “blanket set of prohibitions against a class of

protected arms.” Compl. ¶ 41. In Worman, the First Circuit rejected any “suggestion that whatever

group of weapons a regulation prohibits may be deemed a class” because “[b]y this logic—which

we squarely reject—virtually any regulation could be considered an ‘absolute prohibition’ of a

class of weapons.” 922 F.3d at 32 n.2. And in contrast to the law at issue in Worman, which

proscribed the sale, transfer, and possession of certain semi-automatic assault weapons and large-

capacity magazines, the handgun safety regulations do not prohibit the sale of any particular type

of weapon at all. So long as a handgun meets the safety requirements necessary for inclusion on

the Approved Firearm Roster and satisfies the Attorney General’s additional regulations, it can be

sold in commerce in Massachusetts. Thus, the handgun safety regulations have, at most, a de

minimis impact on Second Amendment rights and are valid conditions on the commercial sale of

firearms. See Heller, 554 U.S. at 626-27 & n.26.

               2.     The Handgun Safety Regulations Do Not Burden Conduct Within the
                      Scope of the Second Amendment.

       Plaintiffs’ Second Amendment claim also fails because the challenged handgun safety

regulations do not burden conduct that “was understood to be within the scope of the right at the

time of ratification.” Gould, 907 F.3d at 669 (internal quotation marks omitted). “The historical

record shows that gun safety regulation was commonplace in the colonies.” Nat’l Rifle Ass’n of

Am., Inc. v. Bur. of Alcohol, Tobacco, Firearms, & Explosives, 700 F.3d 185, 200 (5th Cir. 2012).

       [A]round the time of the founding, a variety of gun safety regulations were on the
       books; these included safety laws regulating the storage of gun powder, laws
       keeping track of who in the community had guns, laws administering gun use in
       the context of militia service (including laws requiring militia members to attend
       “musters,” public gatherings where officials would inspect and account for guns),
       laws prohibiting the use of firearms on certain occasions and in certain places, and
       laws disarming certain groups and restricting sales to certain groups.

Id. As the Fifth Circuit explained, “when the fledgling republic adopted the Second Amendment,



                                               12
        Case 1:21-cv-10960-RWZ Document 15 Filed 08/20/21 Page 15 of 24




an expectation of sensible gun safety regulation was woven into the tapestry of the guarantee.” Id.

Heller too discussed the historical tradition of safety laws regulating gunpowder storage, noting

that its analysis in that case did not “suggest the invalidity of laws regulating the storage of firearms

to prevent accidents.” 554 U.S. at 632 (emphasis added). See also Kachalsky v. Cty. of Westchester,

701 F.3d 81, 84 (2d Cir. 2012) (“By 1785, New York had enacted laws regulating when and where

firearms could be used, as well as restricting the storage of gun powder.”).

        In the early 19th century, some states required that firearms pass safety and quality

inspections. For example, an 1821 Maine law appointed a “prover of gun barrels,” who would “try

the strength” of firearms and mark the firearms that passed inspection. 1821 Me. Laws 685, ch.

162, § 1. See also Nat’l Rifle Ass’n of Am., 700 F.3d at 196 (“Heller demonstrates that a regulation

can be deemed ‘longstanding’ even if it cannot boast a precise founding-era analogue.”); Silvester

v. Harris, 843 F.3d 816, 831 (9th Cir. 2016) (Thomas, C.J., concurring) (“[t]he term ‘longstanding’

is not restricted to the time of the founding of the Republic” because the categories of firearm

restrictions explicitly identified as “presumptively lawful” in Heller were not codified until the

20th century). Thus, the handgun safety regulations do not implicate the Second Amendment at

all, and Plaintiffs have failed to state a Second Amendment claim.

        B.      The Handgun Safety Regulations Easily Withstand Heightened Scrutiny.

                1.      No More Than Intermediate Scrutiny is Appropriate.

        Should this Court nevertheless assume that the handgun safety regulations implicate

Second Amendment rights, it should uphold them under intermediate scrutiny. The “appropriate

level of scrutiny must turn on how closely a particular law or policy approaches the core of the

Second Amendment right and how heavily it burdens that right.” Gould, 907 F.3d at 670-71.

“[I]ntermediate scrutiny is appropriate as long as a challenged regulation either fails to implicate

the core Second Amendment right or fails to impose a substantial burden on that right.” Worman,


                                                   13
        Case 1:21-cv-10960-RWZ Document 15 Filed 08/20/21 Page 16 of 24




922 F.3d at 38.

       The handgun safety regulations neither implicate the core Second Amendment right nor

impose a substantial burden on the right. The core Second Amendment right “is limited to self-

defense in the home.” Gould, 907 F.3d at 671. The handgun safety regulations do not implicate

this core Second Amendment right because they apply only to commercial sales, not to possession

of handguns in the home. See Pena, 898 F.3d at 977 (applying intermediate scrutiny because

California’s similar handgun safety statute “does not restrict possession of handguns in the home

or elsewhere”); Nat’l Rifle Ass’n of Am., 700 F.3d at 206-07 (applying intermediate scrutiny to

federal law imposing age qualification on commercial firearm sales because the law is “[f]ar from

a total prohibition on handgun possession and use”); Heller II, 670 F.3d at 1262 (applying

intermediate scrutiny to the District of Columbia’s “prohibition of semi-automatic rifles and large-

capacity magazines” because it “does not effectively disarm individuals or substantially affect their

ability to defend themselves”). The handgun sales regulations also do not restrict, in any way,

private sales of handguns, leaving open this channel for the lawful transfer of handguns that cannot

satisfy performance tests and do not contain basic safety features.

       The handgun safety regulations also do not impose a substantial burden on the core Second

Amendment right. See Pena, 898 F.3d at 979 (applying intermediate scrutiny to California’s

chamber load indicator and magazine detachment mechanism requirements because they do not

substantially burden the core Second Amendment rights). The handgun safety regulations merely

“regulate the manner in which individuals may exercise their Second Amendment right”; they do

not prohibit firearm possession. Id. at 977-78; see also Silvester, 843 F.3d at 827 (“laws which

regulate only the manner in which persons may exercise their Second Amendment rights are less

burdensome than those which bar firearm possession completely” (internal quotation marks

omitted)). And, while the individual Plaintiffs allege that they cannot buy eighteen particular guns

                                                 14
        Case 1:21-cv-10960-RWZ Document 15 Filed 08/20/21 Page 17 of 24




identified in their Complaint, they can lawfully buy hundreds of other models of handguns that

appear on the Approved Firearms Roster and that meet the Attorney General’s safety regulations.

See Draper, 98 F. Supp. 3d at 85 (940 CMR § 16.05(3) “does not substantially burden the right to

bear arms in self-defense in one’s home” because the regulation “in no way prevents citizens from

obtaining a wide array of firearms”). Thus, any burden the handgun safety regulations may impose

on Second Amendment rights is insignificant, as “being unable to purchase a subset of

semiautomatic weapons, without more, does not significantly burden the right to self-defense in

the home.” Pena, 898 F.3d at 978; see Heller, 554 U.S. at 626 (“[T]he right secured by the Second

Amendment is not unlimited. . . . [T]he right was not a right to keep and carry any weapon

whatsoever in any manner whatsoever and for whatever purpose.”).

       Plaintiffs make no allegation that the eighteen identified handguns are more effective for

self-defense than the hundreds of other handguns they could buy, or may already possess, for self-

defense or other lawful purposes. See Pena, 898 F.3d at 978 (observing plaintiffs had “adduced

little evidence that the handguns unavailable for purchase in California are materially more

effective for self-defense than handguns currently for sale in the state.”). Nor do Plaintiffs make

any allegation that the hundreds of handguns available for purchase in Massachusetts are

inadequate for self-defense at home. If anything, the firearms that may be sold by licensed dealers

pursuant to the handgun safety regulations are better suited for self-defense because they are not

defective and cannot be accidentally discharged by children and other unauthorized users. See

Pena, 898 F.3d at 978 (observing that a load indicator and magazine safety disconnect requirement

“not only prevents accidental discharges—which itself protects ‘hearth and home’—but also

informs the owner when the gun is loaded so that the weapon may be fired in self-defense”). Thus,

the handgun sales regulations do not impose a substantial burden on the core of the Second

Amendment right, and intermediate scrutiny is appropriate. See id. at 979.

                                                15
        Case 1:21-cv-10960-RWZ Document 15 Filed 08/20/21 Page 18 of 24




               2.      The Handgun Safety Regulations Satisfy Intermediate Scrutiny.

       The handgun sales regulations easily survive intermediate scrutiny. Intermediate scrutiny

requires that the challenged regulation substantially relates to one or more important government

objectives. Worman, 922 F.3d at 38. When considering the Legislature’s and the Attorney

General’s justifications for the regulatory scheme, the Court may consider “the legislative history

of the enactment as well as studies in the record or cited in pertinent case law.” Pena, 898 F.3d at

979 (internal quotation marks omitted).

       Protecting handgun purchasers and their families from handguns that are defective, and

preventing accidental firearm injuries and fatalities, are critically important governmental

interests. Indeed, “[i]t cannot be gainsaid that Massachusetts has compelling governmental

interests in both public safety and crime prevention. In point of fact, few interests are more central

to a state government than protecting the safety and well-being of its citizens.” Gould, 907 F.3d at

673 (citations omitted); Worman, 922 F.3d at 39 (“We have said before, and today reaffirm, that

‘few interests are more central to a state government than protecting the safety and well-being of

its citizens.’” (quoting Gould, 907 F.3d at 673)). As the First Circuit recognized in Worman,

“Massachusetts indubitably ‘has compelling governmental interests in both public safety and crime

prevention.’” 922 F.3d at 39 (quoting Gould, 907 F.3d at 673). See also Pena, 898 F.3d at 980

(“There is no doubt that the governmental safety interests identified for the [load indicator] and

[magazine safety disconnect] requirements are substantial.”). And so “the only question that

remains is whether [the challenged regulations are] substantially related to those interests. The

answer to this question depends on whether the fit between those interests and the [challenged

regulations] is reasonable.” Worman, 922 F.3d at 39. A “reasonable” fit between the challenged

law and the asserted governmental interests means that the law “does not burden more conduct

than is reasonably necessary.” Gould, 907 F.3d at 674 (internal quotation marks omitted).


                                                 16
        Case 1:21-cv-10960-RWZ Document 15 Filed 08/20/21 Page 19 of 24




       There is a reasonable fit between the Commonwealth’s interest in protecting gun

purchasers from defective firearms and the regulation of the commercial sale of handguns that are

not fit for ordinary use because they malfunction, break, or explode with ordinary use, or fire when

dropped. Both Section 123 and the Attorney General’s regulations require that firearms that are

sold commercially (1) are not made of inferior materials or, alternatively, are made of inferior

materials but nonetheless pass a performance test; (2) are not prone to uncontrolled firing or

exploding during normal use; and (3) are not prone to discharging accidentally when dropped. 940

CMR § 16.04; Mass. Gen. Laws ch. 140, § 123, cls. 18-20. Plaintiffs explicitly acknowledge in

their Complaint that these regulations are “designed to protect consumers against unfair and

deceptive practices including the protections against the sale of defective or unsafe firearms.”

Compl. ¶ 37 (citing 940 CMR §§ 16.01 – 16.06).

       Especially because consumers purchase and rely on handguns for their own safety and the

safety of their families, it is essential that the handguns they purchase do not malfunction, fire

erratically, or explode in ordinary use, particularly in a self-defense situation. And, similarly,

consumers that purchase handguns for self-defense or other lawful purposes expect that the

handguns they buy will not discharge if the handgun is accidentally dropped. Thus, there is a

reasonable relationship between the important governmental interest in protecting firearm

consumers from defective or avoidably unsafe firearms and the requirements in Section 123 and

940 CMR §16.04.

       There is also a reasonable fit between the critically important governmental interest in

protecting children from avoidable firearm fatalities and the Attorney General’s childproofing

requirements. The childproofing requirements are well supported by the GAO Report, which found

that all of the accidental firearms fatalities caused by children under the age of six could have been

prevented had the firearms been equipped with childproofing features like those required by the

                                                 17
        Case 1:21-cv-10960-RWZ Document 15 Filed 08/20/21 Page 20 of 24




Attorney General’s regulations. GAO Report at 3, 34. Although Plaintiffs allege that equipping a

firearm with a ten-pound trigger pull “makes handguns so outfitted more difficult to operate

effectively and thus more difficult to operate safely,” Compl. ¶ 45, the Attorney General’s

regulations do not require a ten-pound trigger pull. The childproofing requirement can be satisfied

by any mechanism that “effectively precludes an average five-year old child from operating the

handgun when it is ready to fire.” 940 CMR § 16.05(2). And “such mechanisms shall include, but

are not limited to: raising trigger resistance to at least a ten pound pull, altering the firing

mechanism so that an average fire year old child’s hands are too small to operate the handgun, or

requiring a series of multiple motions in order to fire the handgun,” as well as a hammer

deactivation device. Id.; id. § 16.05(4). The Attorney General’s requirement that handguns sold by

handgun-purveyors contain safety devices, 940 CMR § 16.05(1), is also well supported by

evidence that one in three of the accidental firearm deaths in 1988 and 1999 could have been

prevented by the addition of a firearm safety device. GAO Report at 3, 36.

       The requirement that semi-automatic pistols contain either a load indicator or a magazine

safety disconnect, 940 CMR § 16.05(3), also fits reasonably with the Commonwealth’s interest in

public safety. This Court (Gorton, J.) held in Draper that the Attorney General’s load indicator or

magazine safety disconnect requirement “passes constitutional muster under any standard of

scrutiny” because the Attorney General “has demonstrated a strong showing of a ‘substantial

relationship’ between the restrictions imposed by the regulation and the important government

objective of protecting the safety of its citizens.” Draper v. Healey, 98 F. Supp. 3d 77, 85 (D.

Mass. 2015). The Ninth Circuit has likewise concluded that California’s load indicator and

magazine safety disconnect requirements “reasonably fit with California’s interest in public

safety.” Pena, 898 F.3d at 980. And the GAO Report found that 23% of the accidental firearms

fatalities occurred because individuals shot themselves or others with firearms they incorrectly

                                                18
          Case 1:21-cv-10960-RWZ Document 15 Filed 08/20/21 Page 21 of 24




believed were unloaded. GAO Report at 3. The Report concluded these deaths could have been

prevented by a load indicator. Id. A 1997 report by the National Opinion Research Center found

that only 65% of Americans knew that a pistol can fire when the magazine is removed because a

round of ammunition can remain in the chamber; 35% incorrectly believed that the gun could not

fire or said that they did not know either way. T. Smith, National Opinion Research Ctr., 1997-98

NATIONAL GUN POLICY SURVEY 17 (Sept. 1998). 17 Of those surveyed, 39% lived in a household

with a gun. Id. at 28, Table 6. 940 CMR § 16.05(3) is designed to reduce injuries and fatalities

caused by this potentially fatal misconception. Id.

          Finally, the requirement that handguns have a tamper-resistant serial number, 940 CMR

§ 16.03, fits reasonably with the Commonwealth’s “compelling governmental interests in both

public safety and crime prevention.” Gould, 907 F.3d at 673. Serial numbers serve “a law

enforcement interest in enabling the tracing of weapons via their serial numbers.” United States v.

Marzzarella, 614 F.3d 85, 98 (3d Cir. 2010) (affirming Second Amendment challenge to

conviction for possessing a handgun with an obliterated serial number in violation of federal law

under intermediate scrutiny). And, “there would appear to be no compelling reason why a law-

abiding citizen would prefer an unmarked firearm” which “have value primarily for persons

seeking to use them for illicit purposes.” Id. at 95. Thus, 940 CMR § 16.03 is “properly designed

to remedy the problem of untraceable firearms.” See id. at 101.

          Plaintiffs contend that the handgun safety regulations “sweep[] far too broadly,” because

the Commonwealth’s “interest in handgun safety could be adequately achieved through readily

available and easily implemented less restrictive alternatives, including producing, providing, and

encouraging education, training, and public outreach regarding basic rules of firearm safety,



     17
          See http://www.norc.org/PDFs/publications/SmithT_Nat_Gun_Policy_199798.pdf.


                                                     19
        Case 1:21-cv-10960-RWZ Document 15 Filed 08/20/21 Page 22 of 24




storage, and use.” Compl. ¶ 42. But “education, training, and public outreach regarding basic rules

of firearm safety, storage, and use” do not protect against the serious danger posed by defective

firearms that malfunction, fire uncontrollably, or explode during normal use, or firearms that fire

when accidentally dropped. Nor will education or training for handgun purchasers protect

unauthorized users of firearms who have not received education and training on firearm safety,

such as the family members of gun purchasers, or subsequent transferees or other third parties.

And “proper education and training” is not an alternative to childproofing features because

children under the age of five cannot understand or follow “basic rules of firearm safety, storage,

and use.” Compl. ¶¶ 42-43.

       Ultimately, it is the Legislature and the Attorney General’s “prerogative . . . to weigh the

evidence, choose among conflicting inferences, and make the necessary policy judgments.”

Worman, 922 F.3d at 40 (alteration in original) (internal quotation marks omitted). “The role of a

reviewing court is limited to ensuring that in formulating its judgments,” the Legislature or the

Attorney General “has drawn reasonable inferences based on substantial evidence.” Id. (internal

quotation marks omitted). The handgun safety regulations are well supported and reasonable. And,

the Legislature and the Attorney General’s measures have worked: “Massachusetts consistently

has one of the lowest rates of gun-related deaths in the nation.” Gould, 907 F.3d at 674-75. Because

the handgun safety regulations withstand intermediate scrutiny, the Court should dismiss

Plaintiffs’ Complaint.

                                         CONCLUSION

       For these reasons, Defendants respectfully request that the Court dismiss the Plaintiffs’

Complaint, ECF No. 1, with prejudice.




                                                20
      Case 1:21-cv-10960-RWZ Document 15 Filed 08/20/21 Page 23 of 24




                                    Respectfully submitted,

                                    MAURA HEALEY, ATTORNEY GENERAL,
                                    and SECRETARY THOMAS TURCO,

                                    By their attorneys,

                                    /s/ Phoebe Fischer-Groban
                                    Phoebe Fischer-Groban, BBO No. 687068
                                    Grace Gohlke, BBO No. 704218
                                    Assistant Attorneys General
                                    Office of the Attorney General
                                    Government Bureau
                                    One Ashburton Place, 20th Floor
                                    Boston, MA 02108
                                    (617) 963-2589
Dated: August 20, 2021              Phoebe.Fischer-Groban@mass.gov
                                    Grace.Gohlke@mass.gov




                                    21
       Case 1:21-cv-10960-RWZ Document 15 Filed 08/20/21 Page 24 of 24




                               CERTIFICATE OF SERVICE

I certify that this document filed through the CM/ECF system will be sent electronically to
registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies
will be sent to those indicated as non-registered participants on August 20, 2021.

                                                   /s/ Phoebe Fischer-Groban
                                                   Phoebe Fischer-Groban
                                                   Assistant Attorney General




                                              22
